Fisher, J. This claim was filed on November 6, 1940, and the record of the case completed June 9, 1943. The record consists of complaint, transcript of testimony on behalf of claimant, stipulation and waiver of statement, brief and argument by claimant and respondent. The claim is for benefits under the Workmen’s Compensation Act. Claimant alleges that he was employed as a Night Supervisor of Attendants at the Manteno State Hospital and that while so acting on the 24th day of August, 1939, he contracted Typhoid Fever as a direct result of his employment and seeks compensation therefor in the sum of $5,000.00, medicine and hospital expenses in the sum of $150.00 and doctor bills, etc., in the sum of $294.00. It is shown by stipulation that claimant became ill on the 23rd day of August, 1939, that he returned to work on the 28th day of November, 1939, that his wages were paid during period of illness amounting to $251.24, claimant was confined to Manteno State Hospital during his illness and it appears that hospitalization and all medical services were furnished by respondent. Claimant testified that he paid $251.24 for medicine and nursing services, but there is no showing that it was necessary to obtain nursing service in addition to that furnished by respondent. Claimant’s salary was $78.75 per month plus maintenance of $24.00 per month, or a total of $102.75 per month. Claimant’s compensation rate is $13.04 per week. Claimant is entitled under the Workmen’s Compensation Act to receive the sum of $13.04 per week for 13 5/7 weeks or a total of $178.72. He was paid for unproductive time the sum of $251.24 which must be deducted from the compensation due claimant. He is therefore overpaid. Claimant not being entitled to any further payment the claim for an award is denied.